PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CARDONA CANO et al.
Application No. 16/098,804
Filed: November 2, 2018
Attorney Docket No. 085164-610301
For: DEVICE FOR BINAURAL CAPTURE OF SOUND
:
:
:
:	DECISION ON PETITION
:	  UNDER 37 CFR 1.137(f)
:
:


This is a decision on the petition, filed June 28, 2021, which is being treated as a petition under 37 CFR 1.137(f) to revive the instant nonprovisional application for failure to timely notify the U.S. Patent and Trademark Office (USPTO) of the filing of an application in a foreign country, or under a multinational treaty that requires publication of applications eighteen months after filing.  See 37 CFR 1.137(f).

The petition is DISMISSED as inappropriate for the reasons stated below.  

The record discloses that, on May 6, 2016, the date of filing of the instant application, a Request and Certification under 35 U.S.C. § 122(b)(2)(B)(i) was filed certifying that “the invention disclosed in the attached application has not and will not be the subject of an application filed in another country, or under a multilateral international agreement, that requires publication at eighteen months after filing.”

Petitioner now requests under 35 U.S.C. § 122(b)(2)(B)(ii) that the Request and Certification Under 35 U.S.C. § 122(b)(2)(B)(i) be rescinded and the application be revived because this application became abandoned for failure to notify the USPTO within 45 days of the filing of a corresponding international or foreign application. In this regard, petitioner states that an international or foreign application corresponding to the instant application was filed on November 2, 2018, which date is prior to the date of filing the instant application.

The instant nonprovisional application did not become abandoned as a result of the filing of a corresponding application filed in another country, or under a multilateral international agreement, subsequent to the filing of the present application. In this regard, 35 U.S.C. § 122((b)(2)(B)(iii) states:

  An applicant who has made a request under clause (i) but who subsequently files, in a foreign country or under a multilateral international agreement specified in clause (i), an application directed to the invention disclosed in the application filed in the Patent and Trademark Office, shall notify the Director of such filing not later than 45 days after the date of the filing of such foreign or international application. A failure of the applicant to provide such notice within the prescribed period shall result in the application being regarded as abandoned, unless it is shown to the satisfaction of the Director that the delay in submitting the notice was unintentional [emphasis supplied].

The facts of this case are that the subject application was filed on November 2, 2018, and the corresponding foreign application was filed on May 6, 2016. The statute does not provide for the situation where a certification under 35 U.S.C. § 122(b)(2)(B)(i) was made, despite the fact that an application was previously filed in another country or under the multilateral international agreement.  The provisions of 35 U.S.C. § 122(b)(2)(B)(iii) only provide for revival in the situation where a certification was made under 35 U.S.C. § 122(b)(2)(B)(i) at the time of filing the application and an application was subsequently filed in a foreign country without notifying the Office within 45 days of the filing thereof.  

In view of the above and since this application did not become abandoned pursuant to the provisions of 35 U.S.C. § 122(b)(2)(B)(iii), a petition to revive under the provisions of 37 CFR 1.137(a) is inappropriate and, therefore, must be dismissed. 

The rules and statutory provisions governing the operations of the USPTO require payment of a fee on filing each petition. See 35 U.S.C. § 41(c)(7). Accordingly, the petition fee of $2,100 assessed to petitioner’s deposit account on June 28, 2021 will not be refunded.  

This application will remain abandoned until a grantable petition under 37 CFR 1.137(a) along with the petition fee as set forth in 37 CFR 1.17(m); the required reply and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional for the late filing of the oath or declaration has been received. 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.


/April M. Wise/
Paralegal Specialist, Office of Petitions